 577302 NLRB No. 92ROMAL IRON WORKS CORP.1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The judge included a visitatorial provision in his recommended Order.Under the circumstances of this case, we find it unnecessary to include that
provision. Accordingly, we have modified the judge's recommended Order.We amend the judge's recommended Order to provide that interest shall becomputed in the manner prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987). We shall issue a new notice to correct the date from
which the agreement should be given retroactive effect. We find that the cor-
rect date is April 7, 1989, the date the Union requested execution of the agree-
ment reached on April 3, 1989.Romal Iron Works Corp., DeGraw Iron WorksCorp., and Empire Erector Corp. andShopmen's Local Union No. 455, International
Association of Bridge, Structural and Orna-
mental Iron Workers, AFL±CIO. Case 29±CA±14334April 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn January 22, 1991, Administrative Law JudgeJames F. Morton issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Romal
Iron Works Corp., DeGraw Iron Works Corp., and
Empire Erector Corp., Brooklyn, New York, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) On execution of the aforesaid agreement, giveretroactive effect to the provisions thereof and make
whole the employees, with interest, for any losses they
may have suffered by reason of Respondent's failure
to sign and effectuate all the terms of the agreement.
Backpay shall be computed in the manner prescribed
in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest to be
computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).''2. Substitute the following for paragraph 2(e).``(e) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain in good faith withShopmen's Local Union No. 455, International Asso-
ciation of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO, by refusing to execute and honor
any collective-bargaining agreement reached with it.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce any of our employees in the
exercise of their rights under the National Labor Rela-
tions Act.WEWILL
forthwith execute the collective-bargainingagreement we reached with the above-named labor or-
ganization on April 3, 1989.WEWILL
give full effect to the agreement, retro-actively to April 7, 1989, and make all employees
whole, with interest, for any losses suffered by reason
of our failure to honor the terms of that agreement.ROMALIRONWORKSCORP., DEGRAWIRONWORKSCORP., ANDEMPIREEREC-TORCORP.James P. Kearns, Esq., for the General Counsel.Robert M. Ziskin, Esq., of Commack, New York, for RomalIron Works Corp., et al.Mr. Elmer H. Beberfall, Representative for Shopmen's LocalUnion No. 455.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Romal Iron Works Corp., DeGraw Iron
Works Corp., and Empire Erector Corp., a single business
enterprise (Respondent) has engaged in an unfair labor prac-
tice as defined in Section 8(a)(1) and (5) of the National
Labor Relations Act (the Act) by having refused to sign a
collective-bargaining agreement it had reached on April 7,
1989, with Shopmen's Local Union No. 455, International
Association of Bridge, Structural and Ornamental Iron Work-
ers, AFL±CIO (the Union). Respondent denies that agree-
ment had been reached. 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I heard this case in Brooklyn, New York, on April 25,1990. On the entire record, including my observation of the
demeanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and by Respondent, I
make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
Respondent manufactures and installs metal structures incommercial buildings under construction or being renovated.
In its operations annually, it meets the Board's nonretail ju-
risdictional standard.The Union is a labor organization as defined in Section2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICE
A. Bargaining HistoryOn September 25, 1987, the Board issued a Decision andOrder (285 NLRB No. 148) (not reported in Board volume)
which ordered Respondent to recognized the Union as the
exclusive representative of its production and maintenance
employees, including shop and field employees and to bar-
gain collectively with it. In addition, the Board ordered Re-
spondent to offer reinstatement to 10 employees whom Re-
spondent unlawfully discharged.On October 6, 1987, the Union's president, WilliamColavito, wrote to Respondent's president, Salvatore
Ruggiero, to request a meeting to negotiate a collective-bar-
gaining agreement. Respondent's counsel, Robert Ziskin, re-
sponded by letter of October 26, 1987, to ask Colavito to call
him to set up a mutually convenient date to meet. The meet-
ing was not held, however, until February 1, 1988. Present
then were Colavito, Ruggiero, and Ziskin. (Colavito testified
that the first meeting did not take place ``until the Board
itself got involved.'' There is nothing further in the record
which clarifies that comment.)Colavito attended all the negotiating sessions on behalf ofthe Union. The Union's counsel was present at one session.
Ziskin and Ruggiero represented Respondent in the negotia-
tions.The developments from the first session in February 1988to the one held in September 1989Ðall preceding the alleged
unfair labor practice in this caseÐare discussed next, based
essentially on Colavito's testimony and documentary material
in evidence. The basis for using Colavito's account as to
these background meetings is evident from my later findings,
infra.At the first negotiating session, held on February 1, 1988,Colavito and Ziskin reviewed a draft contract which Colavito
had presented. They also discussed Respondent's obligation
to reinstate the 10 discriminatees. Colavito, Ziskin, and
Ruggiero met again on February 10 when they continued dis-
cussing the contract proposals. Respondent talked about tak-
ing back two or four of the discriminatees but said it would
put the lock on its door before it would take the others back.
The next meeting, on February 19, covered the same areas
and, in addition, Respondent informed Colavito that its fore-
man was leaving. At the next meeting, on February 25, Re-
spondent asked Colavito for a replacement for the foreman;
Ruggiero stated that, unless he got a foreman, he would nottake back any of the discriminatees. Colavito asked that Re-spondent furnish him with a written statement, containing the
names of its employees, their rates of pay, benefits, and other
data, some of which was given him orally. During the dis-
cussion, Respondent stated that it could not afford the
Union's demands.Colavito wrote Ziskin on March 10, requesting that Re-spondent make its books available for an audit and also ask-
ing that another bargaining session be scheduled. Ziskin
wrote back to state that Ruggiero would make Respondent's
books available to the Union and that he will send to
Colavito under separate cover Respondent's counterpropos-
als. Colavito never received any such written counterpropos-
als.In April 1988 Colavito met with Ruggiero and Ziskin inthe latter's office. Ziskin left the meeting early; Colavito and
Ruggiero continued the negotiations. In the discussion that
day, the Union dropped various demands including those for
a pension clause and for payments to a vacation fund.
Colavito and Ruggiero agreed to a mechanic's classification
not contained in any contract that the Union has with other
employers. Colavito reduced the Union's demands for con-
tributions to an annuity fund to 6 percent for the first year
and an additional 6 percent in the second year of a proposed
2-year contract. Colavito testified further that, at the conclu-
sion of that meeting, an accord was reached as to all contract
terms and that Ruggiero then asked for Colavito's notes in
order that Ziskin could have the contract typed up.Colavito heard nothing thereafter until he ``forced'' ameeting in June. At that meeting, he was given a copy of
a contract that Ziskin drafted. Ziskin stated to Colavito that
he had also given a copy of that draft to Ruggiero's daughter
and that she had stated that she wanted to read the draft to
her father.Colavito read the draft given him by Ziskin and pointedout that the annuity clause was drafted improperly in that it
provided for a 6-percent contribution for the length of the
contract instead of 6 perccent the first year and an additional
6 percent in the second year.Subsequent to that meeting, Ziskin called Colavito andsaid that Ruggiero wants a 3-year contract. Colavito replied
that he would agree to a third year, provided Respondent
adds ``another six percent for the annuity (fund)'' and would
also include the increases ``in the industry agreement, wages
and trust funds.'' Ziskin replied that that was acceptable.Colavito later received a revised draft from Ziskin, madesome notations on it and met with Ziskin on June 30, 1988,
to review the draft ``paragraph by paragraph.'' According to
Colavito, Ziskin had no problem with Colavito's annotated
version. Ziskin agreed to retype the contract and send it to
Ruggiero.On July 7, 1988, Ziskin sent Colavito a copy of a coverletter he had sent that day to Ruggiero, enclosing the revised
draft. On July 21, Ziskin sent Colavito a copy of a letter he
mailed that day to Ruggiero. That letter stated that, as a re-
sult of negotiations in the ``industry'' the union rate would
increase 5 percent effective July 1, 1988. The letter further
stated that Ziskin had informed Colavito that Respondent had
agreed to ``a flat 6% payment'' to the annuity fund, rather
than pay a 6-percent contribution in the first year, 12 percent
the second, and 18 percent in the third. Colavito testified that
he telephoned Ziskin to call his attention to that error and 579ROMAL IRON WORKS CORP.1In April 1988 and in several ensuing months, the Union had referred toRespondent three individuals who were experienced layout men. Two declined
Ruggiero's offers and the third worked only briefly for Respondent.that Ziskin replied that he did not remember what the agree-ment was in the discussion he had previously with Colavito.In a telephone conversation on August 19, 1988, Ziskintold Colavito that issues exist as to annuity fund contribu-
tions and that he also would like to continue discussing the
subject of welfare fund contributions. Colavito then became
angry over what he perceived to be Respondent's evasive
tactics and he abruptly hung up on Ziskin.Ziskin, on September 8, 1988, wrote Colavito to state thathe would appreciate hearing from Colavito ``as to the out-
standing issues.'' Colavito responded on September 16 that,
while his view was that a complete agreement had been
reached, he nevertheless would meet with Ziskin. Ziskin, by
letter dated September 20, expressed surprise at that state-
ment and wrote that he was ``quite clear that (Respondent
and the Union) do not have an agreement on all terms of a
contract.''A meeting, held on September 28, was attended byColavito, Ruggiero, and Ziskin. Colavito testified that he of-
fered and they accepted his proposal for a 1-year contract
with a reopener and arbitration thereafter. Ziskin, according
to Colavito, said he would type up the agreement. On Sep-
tember 29, Ziskin sent Colavito a copy of a letter he sent to
Ruggiero which related that a copy of the draft agreement
was enclosed. There was no enclosure with the copy of that
letter which Colavito received. Colavito, in fact, did not get
a copy of that draft until the beginning of 1989 and then
only after he had made a number of telephone calls to
Ziskin's office.When Colavito did get the draft in early 1989, he saw thatportions needed clarification, according to his testimony. He
tried without success to reach Ziskin. On March 7, 1989, the
Union's attorney wrote Ziskin to state that the record of
delay by (Respondent) beats all others and that, unless the
Union hears from him within the next few days, the Union
``will file again with the Board.'' On March 22, Ziskin wrote
Colavito to state that Respondent would meet with him.
Ziskin also asked Colavito to state which issues are unre-
solved, ``in addition to the most obvious one involving that
of Annuity Fund Contributions.'' Colavito testified that that
statement was inaccurate, as there were no unresolved issues.A meeting was scheduled for April 3, 1989. The GeneralCounsel's contention is that, at that meeting, the parties
reached the agreement which Respondent has unlawfully re-
fused to sign.B. The April 3, 1989 Session and SubsequentDevelopments1. Colavito's accountThe meeting was attended by Colavito and the Union's at-torney, Belle Harper, and by Ziskin and Ruggiero. Only
Colavito and Ruggiero testified as to what transpired.The following is Colavito's account. Ruggiero's is set outseparately below.All four participants reviewed the draft that Ziskin hadsent to Colavito several months previously and on which
Colavito had made some notations, which he termed ``cor-
rections.'' After discussing the draft, they reached agreement
on all items. Ziskin agreed to type it and to send it to Harper
to be signed. On April 4, Ziskin sent the agreement to Harp-
er, along with a letter which stated in part, ``As you know,there are still two outstanding issues, one of which is theUnion's ability to supply [Respondent] with a lay out man,
and the second issue deals with the effective date of the
[Agreement].'' Ziskin also stated, in that letter, that he was
submitting a copy of the agreement to Ruggiero for his re-
view and that he will advise Harper as to Ruggiero's com-
ments, noting further in a capitalized postscript that the draft
is subject to Ruggiero's approval. Colavito's testimony is
clear that, on April 3, there were no such conditions agreed
on before the contract was to become effective.The draft that Harper received from Ziskin with the April7 letter recited, in relevant part, that the contract ``would run
from the execution date through and including the period of
three years,'' and that, on execution, Respondent ``shall em-
ploy two to three employes through the Union and shall also
hire a lay out man or foreman through the Union hiring
hall.''Colavito signed the agreement for the Union and, on April7, 1989, Harper forwarded the agreement to Ziskin with an
accompanying letter, asking him to arrange for Respondent
to execute it. She also observed in her letter to Ziskin that
she construed his April 4 letter to her as an intention on his
part to have Ruggiero review the draft as to form only, not
substance, and she further stated that the Union will make
every effort to supply Respondent with a layout man.1The Union has not received from Respondent an executedagreement. Colavito testified that he telephoned Ziskin re-
peatedly but has been unsuccessful in his efforts to get an
executed document. On September 14, 1989, the Union filed
the unfair labor practice charge in this case. On October 30,
1989, Ziskin wrote to the Board's Regional Office as to that
charge. He stated that the draft he sent to Harper's office
clearly stated that it was subject to Ruggiero's approval and
that Ruggiero never did approve it. Ziskin further stated in
this letter that any agreement ``would be subject to [the
Union's] being able to provide ... a lay out man and other

employees concerned'' and that the Union has, in essence,
not provided Respondent with those employees.2. Ruggiero's account as to the negotiationsRuggiero's testimony essentially is that he had agreed tonothing with the Union. Respecting the subject of contribu-
tions to the annuity fund, he related that he agreed to con-
tribute 2 percent the first year of the contract, 2 percent the
second year, and 2 percent more in the third yearÐfor a total
of 6 percent. The drafts prepared by Ziskin do not support
that testimony. In one draft, Ziskin recited that the ``con-
tribution rate for the first year shall be the sum of six (6%)
of the gross payroll of all bargaining unit employees.''Ruggiero also testified that he made it clear that therewould be no agreement with the Union until it furnished him
with a qualified layout man. The agreement Ziskin prepared
after the April 3, 1989 recites, as noted above, that Respond-
ent agrees to hire a layout man through the Union on execu-
tion of the contract. 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''3. Credibility resolution and analysisRuggiero's account is not corroborated by the draft itself.Further, his account was too conclusory. I am more im-
pressed with Colavito's candor and his detailed account
which stood up well in cross-examination. I credit Colavito's
testimony.The credited evidence establishes that Respondent and theUnion reached agreement on April 3, 1989, on the terms of
a 3-year collective-bargaining agreement, that the Union
asked Respondent on April 7, 1989, to execute it and that
Respondent has failed and refused to do so. In these cir-
cumstances, its refusal constitutes a refusal to bargain collec-
tively. See Medical Towers Limited, 285 NLRB 1011 (1987).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to execute and honor a written agreementembodying terms and conditions of employment agreed to
with the Union on April 3, 1989, Respondent violated Sec-
tion 8(a)(1) and (5) of the Act.4. The foregoing unfair labor practice affects commercewithin the meaning of Section 2(6) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Romal Iron Works Corp., DeGraw IronWorks Corp., and Empire Erector Corp., Brooklyn, New
York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain in good faith and to execute andhonor collective-bargaining agreements concluded by it with
Shopmen's Local Union No. 455, International Association
of Bridge, Structural and Ornamental Iron Workers AFL±
CIO, or any other labor organization.(b) In any like or related manner coercing, restraining, andinterfering with the rights accorded employees by Section 7
of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Forthwith execute the collective-bargaining agreementconsummated by Respondent and the Union on April 3,
1989.(b) On execution of the aforesaid agreement, give retro-active effect to the provisions thereof and make whole the
employees, with interest, for any losses they may have suf-
fered by reason of Respondent's failure to sign and effectuate
all terms of the agreement. Backpay should be computed in
the manner prescribed in Ogle Protection Service, 183 NLRB682 (1970), with interest as computed therein.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked ``Appendix.''3Copies of the no-tice, on forms provided by the Regional Director for Region
29, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps have been taken to
comply. For the purpose of determining or securing compli-
ance with this Order, the Board, or any of its duly authorized
representatives, may obtain discovery from Respondent, its
officers, agents, successors, or assigns, or any other person
having knowledge concerning any compliance matter, in the
manner provided by the Federal Rules of Civil Procedure.
Such discovery shall be conducted under the supervision of
the United States court of appeals enforcing this Order and
may be had on any matter reasonably related to compliance
with this Order, as enforced by the court.